DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 04/22/2022 after final rejection on 01/25/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claims 1-22 are now pending in this application.  Claims 1, 6, 11 and 21-22, as currently amended, are presented for examination.  Claims 2-5, 7-10 and 12-20, as previously presented, are now presented again for examination.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,057,550. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,531,054. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Allowable Subject Matter
Claims 1-22 are allowable over the prior art of record and would be patentable but for the obvious type double patenting rejections above. 
The specific limitations of “a curved display portion that forms a first curved portion of the display panel between the front display portion and the side display portion; and a pad portion of a second curved display portion of the display panel bent at an edge of the side display portion and facing the front display portion, the pad portion of the second curved portion of the display panel having a portion bent toward and spaced apart from a lower surface of the front display portion” in Claim 1, and similarly in Claims 6, 11, 21 and 22, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Jin et al. (US Publication 2013/0002133) discloses a display device comprising: a display panel D comprising: a front display portion D1 and a side display portion D2, the front display portion and the side display portion being configured to emit light for displaying an image; a curved display portion between the front display portion and the side display portion (i.e. region between D1 and D2 as shown in Figures); and a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14) bent at an edge of the side display portion D2 and facing the front display portion D1; and a circuit board C connected to the pad portion of the display panel.
Jin does not explicitly disclose wherein the pad portion has an additional portion that is bent toward a lower surface of the front display portion.  However, Hayashimoto et al. (US Publication 2004/0189891) discloses a pad portion 23b bent at an edge of a display portion 21, wherein the pad portion also has a portion that is bent toward and spaced apart from a lower surface of the display portion (See Figure 7).  Hayashimoto also discloses wherein a circuit board 24 is electrically connected and contacting the bent portion (See Figure 7).
Jin and/or Hayashimoto do not disclose a curved display portion that forms a first curved portion of the display panel between the front display portion and the side display portion; and a pad portion of a second curved display portion of the display panel bent at an edge of the side display portion and facing the front display portion, the pad portion of the second curved portion of the display panel having a portion bent toward and spaced apart from a lower surface of the front display portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841